Citation Nr: 1016385	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.T.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1976 to March 
1979.  He was discharged under other than honorable 
conditions but his discharge was subsequently upgraded to 
under honorable conditions.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for posttraumatic 
stress disorder (PTSD) and hepatitis C.  As set forth on the 
cover page of this decision, the appellant has since 
relocated and his claim is now in the jurisdiction of the RO 
in St. Petersburg, Florida.

In April 2006, the appellant testified at a Board hearing at 
the St. Petersburg RO.  In July 2006, the Board remanded the 
matter for additional evidentiary development.  

While the matter was in remand status, in a December 2009 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 50 percent rating, effective February 
1, 2001.  The Board finds that the grant of service 
connection for this disability constitutes a full award of 
the benefit sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The record currently before the Board contains no indication 
that the appellant has appealed either the initial disability 
rating or effective date assigned.  Thus, those matters are 
not before the Board.  Id.

With respect to the remaining issue of entitlement to service 
connection for hepatitis C, the Board notes that in a 
February 2010 statement, the appellant indicated that he 
wished to withdraw his appeal of this issue.  According to an 
April 2010 Report of Contact, however, the appellant 
indicated that he had changed his mind and wished to continue 
his appeal regarding that issue.  




FINDING OF FACT

Hepatitis C was not shown during the appellant's active 
service or for many years thereafter, and the record contains 
no probative evidence that the appellant's current hepatitis 
C is causally related to his active service or any incident 
therein.  


CONCLUSION OF LAW

Hepatitis C was not incurred during active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In an April 
2001 letter issued prior to the initial decision on the 
claim, the RO notified the appellant of the information and 
evidence needed to substantiate and complete a claim of 
service connection for hepatitis C, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

Since that time, the RO has issued several letters 
reiterating this information, as well as the additional 
notification requirements imposed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
e.g. VA letters dated in September 2003 letter, July 2006, 
and February 2009.  The RO thereafter reconsidered the 
appellant's claim, most recently in the December 2009 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  The appellant's service 
treatment and personnel records are on file, as are all 
available post-service clinical records specifically 
identified by the appellant.  The RO has also obtained 
records from the Social Security Administration.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

Here, the Board notes that the appellant has not undergone a 
VA medical examination in connection with his claim.  A 
review of the record indicates that the appellant was 
scheduled for a VA medical examination, to be held in July 
2001, but he failed to report without explanation, neither 
requesting postponement or rescheduling of the examination.  
Over a year later, in October 2002, the appellant claimed 
that he missed the VA examination "due to severe symptoms 
from my PTSD, and I was moving around."  

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2009).  Where, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant.  38 C.F.R. § 3.655(a).  

When a veteran misses a scheduled VA examination, the Board 
must consider (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether 
the appellant lacked good cause to miss the scheduled 
examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  
In this case, a VA medical examination was obviously 
necessary to establish entitlement to the benefit sought.  As 
set forth below, the record contains no probative evidence 
that the appellant's hepatitis C, first diagnosed many years 
after service, was incurred therein.  

With respect to whether the appellant lacked good cause to 
miss the scheduled examination, the Board finds that "moving 
around" does not constitute good cause, particularly in 
light of the fact that the appellant did not request 
rescheduling of the examination nor provide an explanation 
for more than one year after failing to report.  With respect 
to his claim that he missed the examination due to "severe 
symptoms from my PTSD," the record on appeal contains no 
medical records or other probative evidence to substantiate 
this allegation.  The Board has considered the appellant's 
statements, but finds he lacks the competency to provide an 
opinion that his failure to report for the VA medical 
examination was a result of symptomatology referable to his 
service-connected PTSD.  Thus, the Board finds that the claim 
must be rated on the evidence of record.  38 C.F.R. § 3.655.  

In any event, the Board finds that a medical examination is 
not necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  An examination or opinion is necessary 
if the evidence of record (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
or has a presumptive disease or symptoms of such a disease 
manifesting during an applicable presumptive period; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service; but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

As set forth in more detail below, the appellant's service 
treatment records are negative for notations of hepatitis C.  
Indeed, his hepatitis C was not diagnosed for many years 
after service separation and he does not contend otherwise.  
Although the appellant now claims to have had hepatitis C 
risk factors during active duty, such as exposure to blood, 
the record on appeal also establishes multiple nonservice-
related risk factors, including intravenous drug abuse.  
Questions of his credibility notwithstanding, the Board notes 
that the record on appeal contains absolutely no probative 
evidence that the appellant's current hepatitis C is causally 
related to any claimed in-service risk factors.  Under such 
circumstances, an examination is not necessary.  Waters v. 
Shinseki, No. 2009-7071 (Fed. Cir. April 6, 2010).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.  Neither the appellant nor his representative has 
argued otherwise.  

Background

In pertinent part, the appellant's service treatment records 
show that in July 1976, he sought medical attention, stating 
that his brother had been diagnosed as having hepatitis and 
was undergoing dialysis.  The assessment was rule out 
hepatitis.  The appellant subsequently underwent diagnostic 
testing which was negative.  

The remaining service treatment records are entirely negative 
for notations of hepatitis, including hepatitis C.  At the 
appellant's January 1979 military discharge medical 
examination, no pertinent abnormalities were identified.  On 
a report of medical history, the appellant denied having or 
every having had jaundice or hepatitis.  

The appellant's service personnel records show that his 
military occupational speciality was field medical 
technician.  

In February 2001, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for PTSD and hepatitis C.  He argued that he 
developed PTSD as the result of an August 1976 incident in 
which he was the first corpsman on the scene of a fatal 
helicopter crash in the Philippines.  With respect to his 
claim of service connection for hepatitis C, the appellant 
indicated that he had been diagnosed as having the condition 
in October 1999.  

In connection with his claim, the appellant was scheduled for 
a VA medical examination, but he failed to report without 
explanation.  In an April 2001 rating decision, the RO denied 
the claims.  The appellant appealed the RO's determination.  
In his October 2002 notice of disagreement, the appellant 
claimed that he had missed his VA medical examinations due to 
"severe symptoms from my PTSD, and I was moving around."  
He indicated that he was currently under treatment for his 
claimed disabilities at a VA medical facility.

The RO subsequently obtained medical records from the VA 
facility identified by the appellant.  In pertinent part, 
these records show that in September 2002, the appellant 
reported a history of hepatitis C, although he indicated that 
he had received no prior treatment.  Subsequent testing 
confirmed that the appellant was positive for hepatitis C.  
In March 2003, the appellant was noted to have numerous risk 
factors for hepatitis C, including multiple tattoos, as well 
as a history of substance abuse, alcohol abuse, and 
intravenous drug abuse.  In October 2003, additional risk 
factors were noted, including intranasal cocaine use, 
exposure to blood/body fluids on or through the skin, and 
multiple sex partners.  

In September 2003, the RO requested that the appellant 
complete a hepatitis risk factor questionnaire but he failed 
to respond.  

The appellant did submit printouts from the Internet 
discussing hepatitis C.  These articles noted that the 
hepatitis C virus "appears to be most commonly spread 
through the sharing of needles in IV drug abusers.  Spreading 
by sexual contact probably can occur [probably less than 15 
percent of cases at most], although most evidence points to 
high risk or promiscuous sexual behavior as the most 
important factor in cases where infection by sexual contact 
is believed to have occurred."  See Hopkins Ask the Doc:  
Herpes and Hepatitis C, October 29, 1997. 

Another Internet article submitted by the appellant indicates 
that in developed countries, "[o]ne of the groups at 
greatest risk of infection are drug misusers who share 
needles and syringes."  Hepatitis C Acknowledged as Major 
World Health Problem, January 30, 1998.  

The RO subsequently received private clinical records in 
support of the appellant's claims.  In pertinent part, these 
records show that the appellant was hospitalized in January 
1990 with suicidal ideation.  On admission, it was noted that 
the appellant had a history of abuse of alcohol and drugs, 
including opiates, crystal meth, and marijuana.  The 
appellant described crystal meth as his "drug of choice."  
The appellant denied a history of hepatitis.  During a second 
psychiatric hospitalization in December 1990, the appellant 
again reported a history of drug abuse, including 
intravenously, but claimed that he had stopped using 
intravenous drugs many years prior.  He again denied a 
history of hepatitis.  Laboratory and blood work was 
negative.  

Records obtained from the Social Security Administration 
(SSA) show that the appellant was awarded disability benefits 
effective in November 2003 for major depressive disorder and 
a left knee disability.  Medical records compiled by SSA 
include a January 2004 medical examination report noting that 
the appellant had had hepatitis C for the past three years, 
but had received no treatment.  The appellant acknowledged a 
history of extensive alcohol abuse and indicated that he 
briefly abused cocaine, but he denied any significant abuse 
of other chemical substances.  He also indicated that he had 
worked as a tattoo artist for 10 years but had had to stop 
due to uncontrollable shaking in his hands.  

Additional VA clinical records show continued notations of 
hepatitis C.  In a December 2004 hepatitis C consultation, 
the appellant reported that he had tested positive for 
hepatitis C approximately four years prior.  He reported that 
his risk factors included blood exposure (including in the 
military) and tattoos.  It was also noted that he appellant 
had a history of drug abuse including cocaine and 
methamphetamines.  The appellant subsequently underwent 
Interferon treatment with excellent results.  

In a September 2005 statement, the appellant's spouse argued 
that the appellant had developed hepatitis C as a result of 
his exposure to blood and body fluids as a Navy corpsman.  
She also indicated that during service, the appellant had 
been "inoculated by the shot gun which is in itself 
suspect."  

At his April 2006 Board hearing, the appellant testified that 
he had first been diagnosed as having hepatitis C in 1999.  
He argued that he had contracted the disease as a result of 
work as a military corpsman.  In that regard, the appellant 
claimed that he had frequent contact with blood.  

In August 2006, the appellant submitted a hepatitis risk 
factor questionnaire on which he acknowledged a history of 
intravenous drug abuse in high school, as well as intranasal 
cocaine use in the 1980s.  He also acknowledged having many 
sexual partners as well as numerous tattoos.  The appellant 
also noted that he had been a hospital corpsman during active 
service.  

Applicable law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

The appellant seeks service connection for hepatitis C.  He 
claims that the virus was transmitted to him during active 
service, either in the course of his duties as a medical 
corpsman or when he was immunized with an airgun injector.  

The appellant's service treatment records show that he 
received routine vaccinations, although they contain no 
notation as to the type of device used to administer the 
vaccines.  The appellant's service personnel records also 
confirm that his military occupational speciality was medical 
service technician.  Despite these facts, the Board finds 
that the claim of service connection for hepatitis C must 
still be denied.

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease.  38 C.F.R. § 3.303 (2009).  In 
this case, the record on appeal simply contains no probative 
evidence that the appellant's current hepatitis C was 
incurred during his period of active service.

In that regard, the appellant's service treatment records are 
entirely negative for notations of hepatitis C.  Indeed, the 
appellant was specifically tested for hepatitis in service 
after his brother contracted the condition, but the results 
of the test were negative.  The Board also observes that at 
the appellant's January 1979 military discharge medical 
examination, he specifically denied having or every having 
had jaundice or hepatitis.  

Indeed, the record on appeal shows that the appellant was not 
diagnosed as having hepatitis C until at least 1999, 
approximately twenty years after service separation.  
Although the objective record in this case shows that 
hepatitis C was not present during the appellant's active 
service or for approximately 20 years thereafter, as set 
forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The record on appeal, however, contains no probative evidence 
of such a causal connection.  The Board has reviewed the 
Internet articles submitted by the appellant, but note that 
they indicate that hepatitis C is most commonly spread by IV 
drug abuse.  There is no indication that the appellant's in-
service claimed risk factors of immunization with an air gun 
or exposure to blood in the course of his duties as a medical 
technician, caused his current hepatitis C, as opposed to 
numerous other nonservice-related risk factors, such as IV 
drug use, intranasal cocaine use, and high risk sexual 
activity.  

The Board has considered the appellant's assertions to the 
effect that his hepatitis C was incurred in service as a 
result of being immunized with an airgun injector or in the 
course of his duties as a medical technician.  As the record 
does not establish that he possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
shows that the appellant's hepatitis C was not present during 
active service or for many years thereafter and the record on 
appeal contains no probative evidence that the appellant's 
current hepatitis C is causally related to his active service 
or any incident therein.  

For the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for 
hepatitis C and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


